Citation Nr: 1234316	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-44 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi




THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946 and from July 1950 to March 1951, so during World War II and the Korean Conflict.  He received the Purple Heart Medal for injuries sustained in combat.  He died in February 2008.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In her initial Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), on VA Form 21-534, received in February 2008, she did not claim the Veteran's death was due to his service.  As a result, the September 2008 letter from the RO notified that her claim for death benefits, to include those other than benefits for death pension, had been denied.  She contemporaneously disagreed with the RO's determination, however, specifying DIC benefits and accrued benefits.  A statement of the case (SOC) was issued in September 2009, and in October 2008, in response, she filed a substantive appeal interpreted by the RO as limited to her entitlement to service connection for cause of death.  A supplemental SOC (SSOC) was issued in June 2011 acknowledging this claim as the claim on appeal to the Board.  

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claim required further development before being decided, the Board remanded the claim in December 2011 - especially to try and obtain the terminal hospitalization records from Baptist East Hospital in Memphis, Tennessee.



FINDINGS OF FACT

1.  The certificate of death indicates the Veteran died in February 2008 at the age of 79 years from lung cancer of two years' duration.

2.  At the time of his death, service connection was in effect for post-traumatic arthritis of his right subtalar and tibial joints, rated as 30-percent disabling; for residuals of cold injuries to all four extremities (so upper and lower), each rated as 10-percent disabling; and for an asymptomatic appendectomy scar, rated as 
0-percent disabling, so noncompensable.  His combined rating was 60 percent.

3.  The greater weight of the relevant and probative evidence does not show a cause-and-effect correlation or substantial or material contribution between a service-connected disability and the ultimately terminal lung cancer.  This fatal condition did not initially develop until many years after the Veteran's discharge from the military and was totally unrelated to his service or service-connected disabilities.


CONCLUSION OF LAW

The Veteran's death was not due to disability directly incurred in or aggravated by his military service, or disability that may be presumed to have been incurred in service, or on account of disability that was proximately due to, the result of, or chronically aggravated by (i.e., secondary to) service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Appellant in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This notice must inform the Appellant of the information and medical or lay evidence not of record:  (1) that is necessary to substantiate her claim; (2) that VA will obtain and assist her in obtaining; and (3) that she is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that she submit any evidence in her possession that might substantiate her claim.  See 73 FR 23,353 (Apr. 30, 2008).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that in cases, as here, involving claims for DIC, including for cause of death, this notice must specifically contain:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in an SOC or SSOC, such that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The appellant was sent a letter in November 2008 that included the information regarding her claim as mandated by Hupp since her DIC claim is for cause of death.  Moreover, the RO sent her another letter in February 2009 as a supplement to that November 2008 letter.  These letters, especially in combination, not only advised her of the Hupp requirements, but also the Dingess requirements concerning the potential downstream elements of her claim.  Although these letters were sent to her subsequent to the initial denial of DIC in September 2008, it is worth reiterating that the Federal Circuit Court has held that an SOC/SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC/SSOC.  See Mayfield IV and Prickett, supra.  In this case a September 2009 rating decision denied service connection for the cause of the Veteran's death and DIC, and the appellant-widow was provided an SOC regarding these issues in September 2009, so that same month, and her claim since has been readjudicated in the more recent August 2012 SSOC.  So VA has fulfilled its duty-to-notify obligations under the VCAA inasmuch as her DIC claim has been reconsidered since providing all required notice.  Moreover, as the pleading party attacking the agency's decision, she, not VA, has the burden of proof of establishing error in the notice she received and, above and beyond this, in showing the error is unduly prejudicial and not merely harmless, so, in other words, that it is outcome determinative of her claim.  She has not alleged or otherwise shown there is any deficiency in this notice that might potentially affect the outcome of her appeal.  See again Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also fulfilled its duty to assist her by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all medical and other records that she identified as potentially relevant to her appeal.  Notably, the Board remanded this case in December 2011 to obtain the Veteran's terminal hospital records from the Baptist East Hospital in Memphis, Tennessee.  Later that month, the AMC sent the appellant correspondence and a form to obtain her consent to get these confidential records.  She did not return the consent form, however.  She was notified of her failure to return the consent form in the August 2012 SSOC.  Therefore, there has been the required compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error 

as a matter of law in failing to ensure compliance, and further remand will be mandated).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (discussing alternative situations when it is acceptable to have "substantial", even if not "exact" or "total" compliance).

VA has not obtained a medical nexus opinion concerning this cause-of-death claim.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination (or, here, obtain an opinion since the Veteran is deceased) when no reasonable possibility exists that such assistance would aid in substantiating the claim).  The record in this case shows the Veteran died as a result of lung cancer, first diagnosed almost 55 years after the conclusion of his military service with indication on the certificate of death that it was only of relatively recent onset (some 2 years earlier, so in no way dating back to his military service).  And since the appellant has failed to submit any supporting evidence suggesting an association between his death from this condition and his military service, there is no duty to obtain a medical nexus opinion concerning this just as a matter of course

Accordingly, the Board finds that no further development is needed to meet the duty-to-assist requirements.

II.  Service Connection for the Cause of the Veteran's Death

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or that may be presumed to have been incurred in service, or which was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310, 3.312.

A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

It is recognized there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated regardless of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

This Veteran's second and final period of service concluded in March 1951.  He was a seaman.  A VA progress note dated in September 2006 indicates he then recently had been diagnosed with lung cancer and was receiving chemotherapy.  Unfortunately, though, he passed in February 2008 at the age of 79, and his wife has submitted a claim for DIC benefits in her capacity as his surviving spouse.  

At the time of his death, service connection was in effect for post-traumatic arthritis of his right subtalar and tibial joints, rated as 30-percent disabling; for residuals of cold injuries to all four extremities (so upper and lower), each rated as 10-percent disabling; and for an asymptomatic appendectomy scar, rated as 0-percent disabling, so noncompensable.  His combined rating was 60 percent.  According to his death certificate, the cause of his death was lung cancer of two years' duration, so dating back to 2006.

The appellant-widow's primary argument is that the Veteran's fatal lung cancer was caused by his exposure to asbestos while serving aboard ships in service.

The Board first considers whether any of the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  However, service connection is not warranted on this basis as none of these disabilities were implicated in his death, either as a direct cause or substantial or material contributing factor.  These disabilities also do not materially affect a vital organ.  See 38 C.F.R. § 3.312(c)(2).  Indeed, the appellant does not assert such causation.  Therefore, service connection is not warranted on this basis.

As for her allegation that asbestos exposure during the Veteran's military service played a causative or contributing role in his eventual death, VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV, Subpart ii, Ch. 2, § C.9 provides guidance in adjudicating asbestos-related claims.  Specifically, the M21-1 notes that asbestos was commonly used in some areas of the military during World War II and shortly thereafter.  This was particularly the case in the U.S. Navy, where "several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite, since these varieties were used extensively in military ship construction."  M21-1, Part IV, Subpart ii, Ch. 2, § C.9.g.  The specific specialties most prone to asbestos exposure include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. 

The Court has held that neither MANUAL M21-1 nor the DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) create a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines that serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000; 65 Fed. Reg. 33,422 (2000).

Here, though, the appellant-widow's contentions notwithstanding, the evidence does not indicate the Veteran was ever exposed to asbestos during his service.  Although his military personnel records indicate he was a seaman, none of his assignments indicate that he worked in any construction or manufacturing fields.  Moreover, the records do not indicate he ever claimed entitlement to service connection for a lung disorder or claimed the he was exposed to asbestos in service during his lifetime.  The Board's attention is drawn to his claims for service connection in March 1951 and, more importantly, in December 2004 when he made no reference to a respiratory or lung disorder - let alone one the result of a history of exposure to asbestos while in service.  His December 2004 application contained questions regarding whether he was ever exposed to asbestos, what disability resulted, and when and how he was exposed; however, he did not reply to these questions.  In April 2006, he again requested service connection for a non-respiratory condition, frostbite.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

The assertion that he was exposed to asbestos in service is based solely on the conjecture of the appellant as his surviving spouse.  She provides little, if any, basis for her assertion.  The Veteran did not serve in a military occupational specialty (MOS) that would have exposed him to asbestos.  The RO performed a search of his service personnel records (SPRs) and found no evidence of him serving in a position that would have resulted in his being exposed to asbestos.  Those records are on file.  But, as importantly, he never made any assertion during his lifetime that he was exposed to asbestos in service.  There is also suggestion he was diagnosed as having asbestosis during his lifetime or any other asbestos-exposure-related disease.  The appellant has not pointed to any objective evidence to support her assertion.  Thus, the Board assigns no credibility to her bare contention that the Veteran was exposed to asbestos during his service.  Her claim of this amounts to hearsay, at best.  Moreover, on VA compensation examination in January 2007 the Veteran stated that he had worked as a mechanic for 60 years.  That occupation could also potentially have exposed him to asbestos while working with clutch facings and brake linings that are intrinsic to this type of job.

Thus, while exposure to asbestos may be presumed in some cases based on the specialty of an individual Veteran's service, this particular Veteran's service as a seaman is not such a situation.  Regardless, the issue of whether he was exposed to asbestos ultimately is moot because he has not been diagnosed with asbestosis or other asbestos-exposure-related disease, and his fatal lung cancer has not been found to be related to asbestos exposure.  Therefore, the weight of the evidence is against the conclusion that he was exposed to asbestos during his military service and, thereby, that his death is related to his service by virtue of asbestos exposure.

Next, the Board has also considered whether the appellant may be entitled to service connection for the cause of the Veteran's death on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  No respiratory disorders were noted while the Veteran was on active duty, however.

In fact, according to the death certificate, he did not begin to develop lung cancer until approximately 2006, so not until some 55 years after concluding his active duty service.  Moreover, the appellant has not asserted that his ultimately terminal respiratory symptoms had continued since the conclusion of his active duty (continuity of symptomatology).  Therefore, a continuity of symptoms since service has not been established either through the competent evidence or by the appellant's statements.  Moreover, the concept of continuity of symptomatology only applies when the condition at issue was observed ("noted") in service, which did not occur in this particular instance.  38 C.F.R. § 3.303(b).

Next, service connection for the cause of the Veteran's death may be granted when the evidence establishes a medical nexus between his active duty service and the causes listed on his death certificate.  However, the weight of the competent evidence does not attribute his fatal lung cancer to active duty military service.  There is no competent evidence linking his terminal lung cancer to his active duty service.

As for the appellant's statements to this effect, the Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, however, neither the Veteran nor the appellant-widow is competent to provide testimony regarding the etiology of his fatal lung cancer.  See Jandreau v. ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (indicating lay evidence was insufficient to establish diagnosis and etiology in an appeal involving a claim for rheumatic heart disease or rheumatic fever).  Because lung cancer is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Thus, the unsubstantiated statements regarding the claimed etiology of the Veteran's cause of death are found to lack competency. 

Moreover, unlike medical evidence, the Board is not obligated to accept unsupported testimony provided by either the Veteran or the appellant regarding incidents occurring during active duty such as asbestos exposure, regardless of the affiant's credibility.  See Bardwell v. Shinseki, 24 Vet. App 36, 39-40 (2010).  In this case, the appellant's assertions of the Veteran's asbestos exposure are not supported by the other evidence of record, and the Veteran worked as an automobile mechanic before and after service, for several decades, in an occupation that also may have exposed him to asbestos.

For all of these reasons and bases, the Board concludes that the preponderance of the evidence is against this claim for service connection for cause of death, and there is no reasonable doubt to resolved.  As such, the appeal is denied.


ORDER

The claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


